Opinion by
Mr. Chief Justice Sterrett,
For many years past, the trend of legislation as well as judicial decision, in relation to the rights and powers of married women, has not been in the direction of permitting a wife’s *63separate property to be seized and sold to pay her insolvent husband’s debts. In any view that can be reasonably taken of the testimony in this case, there is nothing in it that would have justified a verdict against the plaintiff. It clearly appears by the uncontradicted evidence that the property — consisting of live stock, farming implements, grain in the ground, etc., seized by the sheriff on the execution against plaintiff’s husband — never belonged to him, but is his wife’s separate property, acquired by her with her own money, or on the credit of her separate estate. After attaining her majority, she received from her guardian $4,500. Subsequently she received from the estate of an aunt $600. In 1881, five years after her husband’s failure, she received $1,600 from the estate of another aunt; and in 1887, $2,000 from the estate of her uncle, — in all $8,700. The farm, on which was kept the personal property in controversy, was pui’chased by and conveyed to her. She paid on account thereof $4,250 in cash, and gave a mortgage for the residue, $6,000. Her husband testified that he had no money in it; that he never owned anything since he made the assignment for benefit of his creditors.
Plaintiff herself testified that the property levied on was her own, that her husband never owned it or any part of it; that she had money of her own, $7,000 or $8,000. This and other testimony, to the same effect, was undisputed. It appeared however that $650 of the money paid on account of the farm was realized by plaintiff from keeping boarders during a period of six or seven years after her husband failed; but, in same connection, it was shown that she leased and paid the rent of the boarding house property, furnished the necessary supplies, etc., with means of her own. The small return thus produced by the investment of part of her separate estate, etc., in keeping a boarding house, belonged to hei’self and not to her husba-ud; and his creditors have no claim upon it. In Silveus v. Porter, 74 Pa. 448, a wife, owning a tavern stand, exitered into a co-partnership, arxd, with the profits thereof, purchased property which was claixned by her husband’s creditors. It was held that the property thus purchased was not liable for her husband’s •debts. So, too, a husband who, in the exijoyment of the marital relation, is permitted to live and be maintained upon the property of his wife, managed by her for her own use and benefit, *64does not acquire a title to the products merely by the labor which, he voluntarily bestows upon it: Rush v. Vought, 55 Pa. 437. To the same effect are numerous other cases, among which are Wieman v. Anderson, 42 Pa. 311; Sixbee v. Bowen, 91 Pa. 149; Welch v. Kline, 57 Pa. 432 ; Wayne v. Lewis, 23 W. N. 441; Seeds v. Kahler, 76 Pa. 262; Shuster v. Kaiser, 111 Pa. 215.
But, supposing plaintiff’s husband had furnished her with $650, to assist her in paying purchase money of the farm, his creditors could not avail themselves of the money thus advanced by levying on the grain in the ground and other personal property on plaintiff’s farm, belonging to her and in which her husband never had any interest.
There is nothing in the testimony that would have warranted the learned court in affirming, as presented, either of the points recited in the specifications of error. Instead of showing that the $650, mentioned in the first of said points, was “ the earnings of the claimant,” in the sense intended to be conveyed by these words, the testimony tends to show that the sum named represents the income or earnings of that part of her separate estate which was invested in and used by her in carrying on the business of keeping the boarding house. As we have already seen, her husband had no interest therein that was liable to seizure by his creditors. In the other point, the learned trial judge was requested to charge, as matter of law,that “all the partnership business which was carried on by William H. Phillips as agent, prior to 1887, in which the property of Sarah J. Phillips was invested, was the business of the said William H. Phillips, and any property or profit derived therefrom was his and is liable for his debts.” In view of the uncontradioted evidence it would have been error to have given such instruction.
Judgment affirmed.